IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-15-00371-CR

ROBERT GONZALES RODRIGUEZ,
                                                                         Appellant
v.

THE STATE OF TEXAS,
                                                                         Appellee



                                From the 85th District Court
                                    Brazos County, Texas
                              Trial Court No. 14-04368-CRF-85


                                MEMORANDUM OPINION


        In two issues, appellant, Robert Gonzales Rodriguez, challenges his conviction for

failure to register as a sex offender. See TEX. CODE CRIM. PROC. ANN. art. § 62.102 (West

Supp. 2016).1 Specifically, appellant complains that: (1) his underlying 1999 conviction



        1The judgment of conviction indicates that the operative statutory provision in this case is section
62.102 of the Penal Code, which does not exist. Rather, the operative statutory provision for failing to
report as a sex offender is article 62.102 of the Code of Criminal Procedure. See TEX. CODE CRIM. PROC.
ANN. art. 62.102 (West Supp. 2016). Because a court of appeals has authority to correct and reform a
judgment to make the record speak the truth when it has information to do so, we modify the trial court’s
judgment to reflect that the statute for the offense is article 62.102 of the Code of Criminal Procedure. See
for sexual assault of a child is void because the trial judge failed to file her oath of office

with the Texas Secretary of State, thus depriving the trial court of jurisdiction in this case;

and (2) the evidence is insufficient to support his conviction. We affirm as modified.

                            I.      APPELLANT’S UNDERLYING CONVICTION

        In his first issue, appellant argues that the trial court lacked jurisdiction over the

instant case because his underlying conviction is void due to the senior visiting judge

who presided over the prior case allegedly failing to file her oath of office.

        Prior to trial, appellant filed a motion to quash the indictment in this case, alleging

that: “No offense was committed by the defendant because the underlying reportable

offense is based on a void conviction for Sexual Assault of a Child.” Appellant alleged

that the senior visiting judge assigned to the sexual-assault-of-a-child case did not swear

the required oaths following her assignment to the case.

        The sufficiency of an indictment is a question of law. State v. Moff, 154 S.W.3d 599,

601 (Tex. Crim. App. 2004). Therefore, we review de novo a trial court’s ruling on a

motion to quash an indictment. Id. A trial court must decide the merits of a motion to

quash an indictment from the four corners of the indictment, not from evidence outside

the indictment. See State v. Rosenbaum, 910 S.W.2d 934, 947-48 (Tex. Crim. App. 1994) (op.

on reh’g); see also Soria v. State, No. 14-02-00749-CR, 2003 Tex. App. LEXIS 5851, at *3 (Tex.




TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); see also TEX. CODE CRIM.
PROC. ANN. art. 62.102.

Rodriguez v. State                                                                                     Page 2
App.—Houston [14th Dist.] July 10, 2003, no pet.) (mem. op., not designated for

publication). “An indictment ‘can neither be supported nor defeated as such by what

evidence is introduced at trial.’” Soria, 2003 Tex. App. LEXIS 5851, at *3 (quoting

Rosenbaum, 910 S.W.2d at 948).

       Here, appellant’s motion to quash required the determination of an issue outside

the four corners of the indictment in this case—namely, whether appellant’s conviction

in the sexual-assault-of-a-child case was void. Because of this, we cannot say that the trial

court erred in overruling the motion to quash. See Moff, 154 S.W.3d at 601.

       Additionally, we emphasize that appellant has not demonstrated that he timely

objected to the authority of the senior visiting judge who presided over his prior case

during the prior case. Rather, he first lodged this complaint in this case, which is an

entirely different criminal action. In Wilson v. State, the Court of Criminal Appeals noted

the following:

       The Fourteenth Court of Appeals affirmed appellant’s conviction without
       reaching the merits of his argument concerning Judge Burdette:

           It is well settled that the proper method to challenge the authority of the
           trial judge is to bring a direct action through a quo warranto proceeding
           rather than by collateral attack on appeal. Appellant concedes that prior
           to trial he failed to object to, or otherwise challenge, Burdette’s authority
           to act as the presiding judge. By failing to object in a proper and timely
           manner, appellant has waived his right to complain about the validity
           of the judge’s assignment.

       Wilson v. State, 944 S.W.2d 444, 445 (Tex. App.—Houston [14th Dist.] 1997)
       (citations omitted).


Rodriguez v. State                                                                         Page 3
               ....

              As the Court of Appeals noted, under our precedents, an appellant
       may not object, for the first time on appeal, to a procedural irregularity in
       the assignment of a former judge who is otherwise qualified. Rather, a
       defendant “must bring a direct action through a quo warranto proceeding.”
       Keen v. State, 626 S.W.2d 309, 311-12 (Tex. Crim. App. 1981); Archer v. State,
       607 S.W.2d 539, 543-44 (Tex. Crim. App. 1980). It is clear to us now,
       however, that the rule of Keen and Archer must be abandoned as
       unworkable.

               ....

              How, then, may a defendant challenge the authority of a trial judge,
       who is otherwise qualified, to preside pursuant to an expired assignment?
       We hold that such a defendant, if he chooses, may object pretrial; if he does
       not, he may not object later or for the first time on appeal.

              This holding is consistent with our prior holding that, in general, all
       but the most fundamental evidentiary and procedural rules (or “rights”)
       are forfeited if not asserted at or before trial. See Marin v. State, 851 S.W.2d
275, 278-80 (Tex. Crim. App. 1993). A timely objection in the trial court will
       afford both the trial judge and the State notice of the procedural irregularity
       and an adequate opportunity to take appropriate corrective action. See
       Zillender v. State, 557 S.W.2d 515, 517 (Tex. Crim. App. 1977).

977 S.W.2d 379, 380-81 (Tex. Crim. App. 1998).

       By failing to object in a proper and timely manner, appellant has waived his right

to complain about this issue. See id. Therefore, based on the foregoing, we overrule

appellant’s first issue.

                             II.    SUFFICIENCY OF THE EVIDENCE

       In his second issue, appellant contends that his conviction is not supported by

sufficient evidence because his underlying conviction for sexual assault of a child is void


Rodriguez v. State                                                                        Page 4
due to the senior visiting judge’s purported lack of authority to preside over the prior

case. In other words, appellant’s second issue is premised on his first issue—an issue that

we have rejected earlier. Accordingly, we overrule appellant’s second issue.

                                     III.   CONCLUSION

       Because the trial court’s judgment references the wrong statute for the charged

offense, we modify the judgment to show that the statute corresponding with the charged

offense in this case is article 62.102 of the Code of Criminal Procedure. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); see also TEX. CODE

CRIM. PROC. ANN. art. 62.102. We affirm the trial court’s judgment in all other respects.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as modified
Opinion delivered and filed December 21, 2016
Do not publish
[CR25]




Rodriguez v. State                                                                     Page 5